DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to applicant’s communication including claim amendments , arguments and filing terminal disclaimer filed on 2/1/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 was considered by the examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Pyles on 2/7/2022.
The application has been amended as follows:

In the Claims:

1-48. 	Cancelled

49.	(Currently Amended) A light-emitting diode (LED) chip comprising:
	an active LED structure comprising an active layer between an n-type layer and a p-type layer; 
	a first reflective layer adjacent the active LED structure and comprising a plurality of dielectric layers;

	an adhesion layer between the first reflective layer and the second reflective layer, wherein the adhesion layer comprises a metal oxide, wherein the adhesion layer forms a plurality of openings that extend through the adhesion layer, and one or more openings of the plurality of openings are at least partially filled by the second reflective layer.

50.	(Original) The LED chip of claim 49 wherein the metal oxide comprises aluminum oxide.

51.	(Original) The LED chip of claim 50 wherein the aluminum oxide comprises AlxOy, wherein 1≤x≤4 and 1≤y≤6. 

52.	(Original) The LED chip of claim 50 wherein the aluminum oxide comprises AlxOy, wherein x=2 and y=3. 

53.	(Original) The LED chip of claim 49 wherein the metal oxide comprises an anodic metal oxide. 

54.	(Original) The LED chip of claim 53 wherein the anodic metal oxide comprises anodic aluminum oxide. 

55.	(Original) The LED chip of claim 49 wherein the adhesion layer comprises a thickness in a range of about 60 angstroms to about 150 angstroms.

56.	(Original) The LED chip of claim 49 wherein the adhesion layer comprises a thickness in a range of about 90 angstroms to about 120 angstroms.

57.	(Original) The LED chip of claim 49 wherein each dielectric layer of the plurality of dielectric layers comprises a different thickness.

58.	(Original) The LED chip of claim 49 wherein the plurality of dielectric layers comprises from 5 to 13 dielectric layers

59.	(Original) The LED chip of claim 49 wherein the plurality of dielectric layers comprises an aperiodic Bragg reflector.

60.	(Original) The LED chip of claim 49 wherein a thickest dielectric layer of the plurality of dielectric layers is spaced from the active LED structure by at least one thinner dielectric layer.
 
61.	(Original) The LED chip of claim 49 wherein the plurality of dielectric layers comprises alternating first dielectric layers and second dielectric layers.

62.	(Original) The LED chip of claim 61 wherein the first dielectric layers comprise silicon dioxide and the second dielectric layers comprise silicon nitride.

63.	(Original) The LED chip of claim 62 wherein the silicon nitride comprises a refractive index in a range from about 1.8 to about 2.2.

64.	(Original) The LED chip of claim 62 wherein the silicon nitride comprises a refractive index in a range from about 2.0 to about 2.2.

65.	(Currently Amended) A light-emitting diode (LED) chip comprising:
	an active LED structure comprising an active layer between an n-type layer and a p-type layer; 
	a first reflective layer adjacent the active LED structure;
	a second reflective layer on the first reflective layer; and 
	an adhesion layer between the first reflective layer and the second reflective layer, wherein the adhesion layer comprises an anodic metal oxide, wherein the adhesion layer forms a plurality of openings that extend through the adhesion layer, and one or more openings of the plurality of openings are at least partially filled by the second reflective layer.

66.	(Original) The LED chip of claim 65 wherein the anodic metal oxide comprises anodic aluminum oxide. 

67.	(Original) The LED chip of claim 66 wherein the anodic aluminum oxide comprises a refractive index in a range from about 1.4 to about 2.1.

68.	(Previously Presented) The LED chip of claim 65 wherein the plurality of openings extend through an entire thickness of the adhesion layer.

69.	(Cancelled)

70.	(Previously Presented) The LED chip of claim 65 wherein the plurality of openings

71.	(Original) The LED chip of claim 70 wherein the plurality of openings extend from the second reflective layer toward the first reflective layer.

72.	(Original) The LED chip of claim 65 wherein the adhesion layer comprises a thickness in a range of about 60 angstroms to about 150 angstroms.

73.	(Previously Presented) The LED chip of claim 49 wherein the plurality of openings extend through an entire thickness of the adhesion layer.

74.	(Cancelled)

75.	(Previously Presented) The LED chip of claim 49 wherein the plurality of openings extend through less than an entire thickness of the adhesion layer.  



TREASONS FOR ALLOWANCE
he following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust” a light-emitting diode (LED) chip comprising: an active LED structure comprising an active layer  wherein the adhesion layer comprises a metal oxide, wherein the adhesion layer forms a plurality of openings that extend through the adhesion layer, and one or more openings of the plurality of openings are at least partially filled by the second reflective layer.” as shown in instant invention (see fig 18A,18B and 19A,19B)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816